Citation Nr: 0523593	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  01-03 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant's service establishes basic eligibility 
for VA benefits.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant alleges that he had active military service 
during World War II.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In October 2001, the Board issued a decision finding that the 
appellant did not have the requisite service to be considered 
a "veteran" for purposes of basic eligibility for VA 
benefits.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
joint motion by the parties, in a May 2003 Order, the Court 
vacated the Board decision and remanded the matter to the 
Board.  By letter dated in July 2003, the Board advised the 
appellant that he had additional time in which to supplement 
the evidence and argument before the Board.  Additional 
evidence received in August 2003 has been associated with the 
claims folder.  In November 2003, the Board remanded the case 
to the RO for additional development.  The case is again 
ready for appellate review.


FINDING OF FACT

The service department has certified that the appellant had 
no recognized service for VA benefit purposes.


CONCLUSION OF LAW

The criteria for basic eligibility for VA disability 
compensation and pension benefits have not been met.  38 
U.S.C.A. §§ 101, 107, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, VA 
furnished VCAA notice to the appellant regarding the issue on 
appeal in letters dated in February 2004 and July 2004.  
Because the VCAA notices in this case were not provided to 
the appellant prior to the RO decision from which he appeals, 
it can be argued that the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the February and July 2004 letters, as well as the 
February 2001 statement of the case and August 2001 and 
December 2004 supplemental statements of the case, the RO 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board also 
notes that the letters referenced above implicitly notified 
the claimant of the need to submit any pertinent evidence in 
his possession.  In this regard, the claimant was advised to 
provide VA with any additional information he might have that 
might assist in the verification of his period of service.  
The Board believes that this communication satisfies the 
requirements of 38 C.F.R. § 3.159(b)(1).  The Board thus 
finds that all notices required by VCAA and implementing 
regulations were furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
numerous attempts to verify the appellant's service with the 
service department.  In addition, the appellant was provided 
with the opportunity to attend a hearing, which he declined.  
The appellant has not indicated that any additional pertinent 
evidence exists, and there is no indication that any such 
evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Analysis

The appellant alleges that he had active military service 
during World War II.  

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who 
served in the active military, naval or air service during a 
period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation (DIC) and burial allowances.  Those 
inducted between October 6, 1945 and June 30, 1947, 
inclusive, are included for compensation benefits and DIC.  
Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d).  

Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).  The Court has held 
that the Secretary has lawfully promulgated regulations 
making service department findings "binding on the VA for 
purposes of establishing service in the United States Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions:  (1) The evidence is a 
document issued by the service department.  A copy of an 
original document is acceptable if the copy was issued by the 
service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and 
exact copy of the document in the custodian's custody, (2) 
The document contains needed information as to length, time 
and character of service; and, (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).  

In support of his claim, the appellant submitted records from 
the Commonwealth of the Philippines Army, including records 
from a Major of the Philippine Army, Asst Adjutant General, 
certifying that the appellant had service in the United 
States Armed Forces of the Far East (USAFFE).  In one of 
these documents, dated in June 2000, "USAFFE" appears to be 
typewritten over "Grla".  

The appellant also submitted various affidavits, including 
one from the appellant's grade school friend who asserted 
that while riding on a cargo truck he witnessed the appellant 
on a death march.  He said he called out the appellant's name 
and the appellant "happily" responded by waving his hands. 

As the Court's Joint Motion for Remand pointed out, there are 
some inconsistencies in the records regarding the appellant's 
birthdate and middle name. Specifically, some documents show 
August 8, 1920, as the appellant's birthdate while others 
show August 6, 1920, as the date.  Also, documents show two 
different middle names for the appellant.  Accordingly, in 
compliance with the Court's May 2003 Order, the U. S. Army 
Reserve Personnel Center (ARPERCEN) was given both birthdates 
and middle names for verification purposes.  The ARPERCEN 
responded by stating that the appellant's name was checked 
"all possible ways" and it could not identify a record 
based on the information furnished.  The ARPERCEN also 
indicated that it checked under both birthdates.  This was 
just one of numerous attempts by VA over the years to verify 
the appellant's military status, starting with the ARPERCEN's 
initial check in June 1980.  Based on the information 
furnished at that time, the ARPERCEN stated that there was no 
record of service by the appellant in Philippine Scouts or 
AUS, and that any service performed was as a member of the 
Philippine Army.  The ARPERCEN also stated that "subject has 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas in the service of the 
United States Armed Forces."  Thus, not only was the 
ARPERCEN not able to verify that the appellant served with 
the USAFFE, it certified that the appellant had no such 
service.  The Board is bound by the certification of no 
service by the service department.  See Duro, supra.

Accordingly, the Board finds that the appellant did not have 
recognized active service that would confer on him veteran 
status, or eligibility for VA disability benefits.  Since the 
law is dispositive of this issue, the appellant's claim must 
be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430.


ORDER

The appeal is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


